Citation Nr: 1211028	
Decision Date: 03/27/12    Archive Date: 04/05/12

DOCKET NO.  09-10 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an effective date prior to August 2, 2002 for the grant of entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and his wife


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to January 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California. 


FINDINGS OF FACT

1.  The Veteran's claim of entitlement to TDIU was received on August 2, 2002.

2.  The competent clinical evidence of record demonstrates that manifestations of the Veteran's service-connected disabilities sufficient to precluded him from engaging in substantial gainful employment, consistent with his education and occupational experience, beginning August 2, 2001, but no earlier.  


CONCLUSION OF LAW

The requirements are met for an effective date of August 2, 2001 for the grant of entitlement to TDIU.  38 U.S.C.A. §§ 5103, 5103A, 5107(b), 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.105, 3.155, 3.159, 3.400 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

In this case, the agency of original jurisdiction (AOJ) issued notice letter, dated in January 2008, to the Veteran.  This letter explained the evidence necessary to substantiate the Veteran's claim of entitlement to an earlier effective date, as well as the legal criteria for entitlement to such benefits.  The letter also informed him of his and VA's respective duties for obtaining evidence.  In addition, a March 2009 letter from VA explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman.  The unfavorable AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

In this case, the claims file contains the Veteran's service treatment records and reports of VA and private post-service treatment, as well as the Veteran's own statements in support of his claim.  The Veteran has been examined by VA and the Board has reviewed the examination reports, and finds that they are adequate for the purpose of deciding the issue on appeal.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claim. 

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  

Legal Criteria
 
The statutory and regulatory guidelines for determining the effective date of an award of disability compensation are set forth in 38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. § 3.400 (2011).  Except as otherwise provided, the effective date of an evaluation and an award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date the claim was received or the date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400.  

The effective date of an award of service connection will be the day following the date of separation from service - if the veteran filed a claim within one year after service.  Otherwise, the effective date will be the date of receipt of his claim.  38 U.S.C.A. § 5110(a), (b)(1); 38 C.F.R. § 3.400(b)(2). 

In cases involving a claim for higher compensation, the effective date will be the earliest date as of which it is factually ascertainable that an increase in disability occurred if the claim is received within one year from that date; otherwise, the effective date is the date the claim is received.  See 38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. § 3.400(o)(2) (2011).  See also Harper v. Brown, 10 Vet. App. 125 (1997).

The applicable statutory and regulatory provisions require that VA look to all communications from the veteran that may be interpreted as applications or claims, both formal and informal, for benefits.  VA is required to identify and act on informal claims for benefits.  See 38 U.S.C.A. § 5102; 38 C.F.R. § 3.1(p), 3.155(a).  See also Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  An informal claim must identify the benefit sought.  See 38 C.F.R. § 3.155(a).

In order for benefits to be paid under the laws administered by the VA, a specific claim in the form prescribed by the Secretary must be filed.  See 38 U.S.C.A. § 5101; 38 C.F.R. § 3.151(a).  All claims for benefits filed with the VA, formal or informal, must be in writing.  See Rodriguez v. West, 189 F.3d 1351 (Fed. Cir. 1999).

A report of examination or hospitalization that meets the requirements of 38 C.F.R. § 3.157 will be accepted as an informal claim for benefits, if the report relates to a disability that may establish entitlement.  Once a formal claim for compensation has been allowed, receipt of one of the following will be accepted as an informal claim for increased benefits: (1) Report of examination or hospitalization by VA or uniformed services. The date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim, only when such reports relate to examination or treatment of a disability for which service- connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospital admission. (2) Evidence from a private physician or layman. The date of receipt of such evidence will be accepted when the evidence furnished by or in behalf of the claimant is within the competence of the physician or layperson and shows the reasonable probability of entitlement to benefits. 38 C.F.R. § 3.157.

Analysis

With regard to the Veteran's claim for an earlier effective date for the grant of TDIU, the Veteran first asserted entitlement to TDIU in an August 2002 claim; his completed TDIU application was received by the RO on August 2, 2002.  In a June 2008 rating decision, the Veteran was granted entitlement to TDIU, effective August 2, 2002.  

The Veteran requested an earlier effective date, presumably on the basis that the medical evidence showed he was unemployable prior to August 2, 2002; specifically, the Veteran requests entitlement to TDIU beginning in 1994, at a minimum, as that is when the Veteran reported that he first became unemployable as a result of his service-connected disabilities.   An effective date of one year prior to the date of receipt of the claim can be assigned where the facts demonstrate that the veteran met the relevant criteria during that prior year; there is no provision for the award of an effective date for compensation benefits, based on an increased rating claim, from a date more than one year previous to the actual receipt of the increased rating claim.  See 38 C.F.R. § 3.400(b)(2).

In his application for TDIU received on August 2, 2002, the Veteran reported that he had completed one year of college, and that he last worked full-time in 1997.  Nonetheless, the Veteran also reported his last job was in sales from 1991 to 1994.  The Veteran testified that he last worked in 1996, but that he should be entitled to TDIU from 1993 or 1994, as that is when his service-connected PTSD worsened.

The Board acknowledges that the Veteran met the schedular percentage requirements for a TDIU in September 1993 and that he ceased working full-time in 1994; however, the objective evidence of record does not indicate that the Veteran filed a formal or informal claim for TDIU benefits until 2002.  See 38 C.F.R. § 4.16(a) (a total rating may be assigned if there is only one disability, this disability is rated as 60 percent disabling or more; or if there are two or more disabilities, at least one disability is rated as 40 percent disabling or more, and there is sufficient additional disability to bring the combined rating to 70 percent or more).  At his June 1995 VA examination, the Veteran reported that he quit his full-time sales job, but had obtained part-time employment, working between 30 and 40 hours per week in a coffee shop as he was unmotivated to make his sales quota.  

The Board again notes that the Veteran's claim for TDIU was received on August 2, 2002.  Nevertheless, the competent evidence of record for the entire one year period prior to August 2, 2002 demonstrates the Veteran was incapable of engaging in substantially gainful employment, consistent with his education and occupational experience, due to his service-connected disabilities, as the Veteran discontinued working in approximately 1997.  As such, the Veteran is entitled to TDIU effective August 2, 2001.   The Veteran has not provided any objective evidence that he attempted to file a claim of entitlement to TDIU or otherwise claimed that his service-connected disabilities rendered him unable to obtain and retain substantially gainful employment prior to his claim for TDIU on August 2, 2002.  Therefore, the Board finds that the record establishes that the Veteran was precluded from engaging in substantial gainful employment consistent with his educational and occupational experience, due to his service-connected disabilities, beginning August 2, 2001, but no earlier, even when considered on an extraschedular basis pursuant to 38 C.F.R. § 4.16(b).  See 38 C.F.R. § 3.400(b), (o).

In conclusion, the Board finds that the evidence of record reveals that the Veteran was entitled to TDIU effective August 2, 2001, but no earlier.  See 38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Entitlement to an effective date of August 2, 2001, for the grant of a TDIU, is granted, subject to the laws and regulations governing the payment of VA compensation.




____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


